Appeal by the executor of Elizabeth Hanna Davidson and by the special guardian for infants from an order and decree of the Surrogate’s Court of Otsego County rendered upon judicial settlement, holding that a note made by decedent for the sum of $2,900 was *1067a valid claim against the estate of decedent and directing its payment with costs. The testimony shows that the signature on the note is the genuine signature of the deceased. The executor examined the claimant under deposition. This testimony shows a consideration for the note, which is written for value received. The Surrogate held that the note was a valid obligation against the estate. The record justifies that conclusion. Order and decree affirmed, with costs payable out of the estate. All concur.